Citation Nr: 1217710	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran had active service from November 1994 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in October 2007 and July 2010 for further evidentiary development.    

As noted in July 2010, the issue listed on the title page of this decision is styled in a manner consistent with the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the appellant's hearing in November 2007 concerning the issue on appeal is no longer employed by the Board.  The Veteran in May 2012 elected to have a new Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a hearing at the RO before a traveling Veterans Law Judge from the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




